DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US 9,135,185).

Regarding claim 1, Loh discloses a multi-chip structure comprising: 
a package substrate (Fig. 1 and Col. 3);
note: although two logic die are shown in Fig. 1, Loh explicitly discloses logic die may be just one or more than one (Col. 4)); and
a second die comprising memory, the second die being stacked on the first die, the memory being communicatively coupled to the memory controller (120, Figs. 1, 3 and Cols. 3-10);
wherein the control logic circuit is disposed communicatively between the memory controller and the memory and is configured to decode read and write requests from the memory controller and responsively transmit native signals to the memory to read or write from the memory (Figs. 1, 3 and Cols. 8-10, particularly Col. 6; lines:25-28 and Col. 10; lines:20-35).

Regarding claim 2, Loh further discloses wherein the first die includes a semiconductor substrate, through substrate vias (TSVs) being through the semiconductor substrate, the memory controller being communicatively coupled to the memory via the TSVs (Fig. 1 and Col. 7).

Regarding claim 3, Loh further discloses wherein the second die is attached to a side of the first die opposite from the package substrate by external electrical connectors (Fig. 1 and Col. 7).




Regarding claim 12, Loh further discloses wherein the programmable integrated circuit includes a field programmable gate array (FPGA) (Col. 5).

Regarding claim 13, Loh discloses a method of forming a multi-chip structure, the method comprising:
stacking a first die (120, Fig. 1) on a second die (122, Fig. 1), the first die comprising memory, the second die comprising a programmable integrated circuit, the programmable integrated circuit including a memory controller, the memory controller being communicatively coupled to the memory by the first die being stacked on the second die; and attaching the first die to a package substrate (Fig. 1 and Cols. 3-10);
wherein the first die includes a control logic circuit disposed communicatively between the memory controller and the memory and is configured to decode read and write requests from the memory controller and responsively transmit native signals to the memory to read or write from the memory (Figs. 1, 3 and Cols. 8-10, particularly Col. 6; lines:25-28 and Col. 10; lines:20-35).

Regarding claim 14, Loh further discloses wherein:

the second die includes a control logic circuit, the control logic circuit being disposed communicatively between the memory controller and the memory; and no physical layer interface is disposed communicatively and electrically between the memory controller and the memory (Col. 7).

Regarding claim 15, Loh further discloses comprising attaching a third die (top 122, Fig. 1) to the second die (bottom 122, Fig. 1), the first die being attached to the third die, the third die comprising a control logic circuit, the control logic circuit being disposed communicatively between the memory controller and the memory (Figs. 1, 3 and Cols. 3-7 and 8-10).

Regarding claim 16, Loh discloses a multi-chip structure comprising: a package substrate;
a first die comprising a field programmable gate array (FPGA) and a memory controller, the first die being on and attached to the package substrate; and
a second die comprising memory, the second die being stacked on a side of the first die opposite from the package substrate, the memory being communicatively coupled to the memory controller (Fig. 1 and Cols. 3-7);
a control logic circuit configured to decode read and write requests from the memory controller and responsively transmit native signals to the memory to read or particularly Col. 6; lines:25-28 and Col. 10; lines:20-35).

Regarding claim 17, Loh further discloses wherein no physical layer interface is disposed communicatively and electrically between the memory controller and the memory (Col. 7).

Regarding claim 18, Loh further discloses wherein the first die includes the control logic circuit, the control logic circuit being disposed communicatively between the memory controller and the memory (Cols. 4-10).

Regarding claim 19, Loh further discloses a third die comprising the control logic circuit, the third die being stacked on and attached to the side of the first die opposite from the package substrate, the second die being stacked on and attached to a side of the third die opposite from the first die, the control logic circuit being disposed communicatively between the memory controller and the memory (Figs. 1, 3 and Cols. 3-10).

Regarding claim 20, Loh further discloses wherein:
the first die includes a first physical layer interface communicatively coupled to the memory controller (Col. 7); and
the third die includes a second physical layer interface communicatively coupled to and between the first physical layer interface and the control logic circuit (Col. 7).

a package substrate (Fig. 1 and Col. 3);
a first die (122, bottom, Fig. 1) comprising a programmable integrated circuit, the programmable integrated circuit including a memory controller (130, Fig. 1), the first die being on and attached to the package substrate (Fig. 1 and Col. 3);
a second die comprising memory, the second die being stacked on the first die, the memory being communicatively coupled to the memory controller (memory die 120, Fig. 1 and Col. 8);
a third die (122, top, Figs. 1, 3) comprises a control logic circuit, the control logic circuit being disposed communicatively between the memory controller and the memory and is configured to decode read and write requests from the memory controller and responsively transmit native signals to the memory to read or write from the memory (Col. 10).

Regarding claim 22, Loh further discloses wherein the third die is stacked on and attached to a side of the first die opposite from the package substrate (between 122, bottom, Fig. 1 and die 120, Fig. 1), the second die being stacked on and attached to a side of the third die opposite from the first die, the control logic circuit being disposed communicatively between the memory controller and the memory (Figs. 1,3 and Cols. 8-10).

Regarding claim 23, Loh further discloses wherein the third die is bonded to the first die (Fig. 1 and Col. 7).

Regarding claim 24, Loh further discloses wherein the third die is attached to a side of the first die opposite from the package substrate by external electrical connectors (Fig. 1 and Col. 7).

Regarding claim 25, Loh further discloses wherein the second die is attached to a side of the third die opposite from the first die by external electrical connectors (Fig. 1 and Col. 7).

Regarding claim 26, Loh further discloses wherein no physical layer interface is disposed communicatively and electrically between the memory controller and the memory (Col. 7).

Regarding claim 27, Loh further discloses wherein:
the first die includes a first physical layer interface communicatively coupled to the memory controller; and
the third die includes a second physical layer interface communicatively coupled to and between the first physical layer interface and the control logic circuit (PHY, Figs. 1,3 and Col. 8).

Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. Applicant argues that the original citation was insufficient to anticipate the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        4/21/21